United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-113
Issued: August 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On October 8, 2010 appellant filed an application for review of an April 13, 2010
decision of the Office of Workers’ Compensation Programs (OWCP). By that decision,
OWCP’s hearing representative affirmed a November 4, 2009 decision denying appellant’s claim
for neck, upper back, shoulder and head injuries occurring on July 11, 2009. In denying the
claim, the hearing representative found that appellant made false assertions about her claimed
condition.
The Board has duly considered the matter and finds that the case is not in posture for a
decision. The Board notes that, in the April 13, 2010 decision, OWCP’s hearing representative
relied on evidence from another claim, file number xxxxxx756, in denying that an injury
occurred in the present claim, file number xxxxxx526. In particular, the hearing representative
referenced appellant’s CA-2 in file number xxxxxx756 and compared this to her hearing
testimony in the present claim to find that her assertions that she did not have a prior neck
condition were “not supported by her own claim of injury under claim xxxxxx756.” Based
largely on her finding that appellant gave false assertions about the history of her neck condition,
the hearing representative affirmed the denial of the claim. As assembled, the case record now
before the Board does not contain the case file for claim number xxxxxx756. OWCP procedures
provide that cases should be combined where correct adjudication depends on cross-referencing
between files or when a new injury is reported for an employee who previously filed an injury

for a similar condition or the same part of the body.1 The Board finds that, for a full and fair
adjudication, OWCP claims pertaining to appellant’s neck conditions should be combined
pursuant to OWCP procedures.
The case will be remanded to OWCP to combine case file numbers xxxxxx526 and
xxxxxx756. Following this and such other development as deemed necessary, OWCP shall issue
an appropriate merit decision on appellant’s claim.
IT IS HEREBY ORDERED THAT the April 13, 2010 Office of Workers’
Compensation Programs’ decision be set aside and the case remanded for further proceedings
consistent with this order.
Issued: August 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

